



Amended and Restated Artisan Partners Asset Management Inc. Bonus Plan
1. Purpose. The purpose of the Amended and Restated Artisan Partners Asset
Management Inc. Bonus Plan (the “Plan”) is to advance the interests of Artisan
Partners Asset Management Inc. (“Artisan”) and its stockholders by providing
employees and other persons, including any individual designated as a “partner,”
providing services to Artisan or any of its Affiliates (as defined below) (other
than non-employee directors of Artisan) with incentives in the form of bonus
awards for their service to Artisan and any of its subsidiaries or other related
business units or entities (“Affiliates”). The original Artisan Partners Asset
Management Inc. Bonus Plan became effective on February 5, 2013 (the “Original
Plan”). The Plan was approved by the Board of Directors of Artisan (the “Board”)
on January 26, 2016, and is subject to the receipt of approval by the
shareholders of Artisan at its 2016 annual shareholders meeting. The Plan will
become effective as of the date of the first shareholder meeting of Artisan at
which directors are elected after December 31, 2016 (the “Effective Date”).
Prior to the Effective Date, the terms of the Original Plan shall apply, and the
Original Plan will remain subject to the IPO transition rules under Treasury
Reg. Section 1.162-27(f) through the Effective Date.
2. Administration. The Plan shall be administered by the Compensation Committee
(the “Committee” or the “Administrator”) of the Board, as such committee is from
time to time constituted, provided that the Committee may delegate its duties
and powers in whole or in part (i) to any subcommittee thereof consisting solely
of at least two “outside directors,” as defined under Section 162(m) of the
Code, or (ii) to the extent consistent with Section 162(m) of the Code, to any
other individual or individuals. Except as specifically provided to the
contrary, references to the Administrator include the Committee or any
subcommittee, individual or individuals to whom the Committee has delegated some
or all of its duties and powers.
The Administrator has all the powers vested in it by the terms of the Plan,
including the authority to select the Participants (as defined below) to be
granted bonus awards (“Bonuses”) under the Plan, to determine the size and terms
of the Bonus made to each individual Participant (subject to the limitations
imposed below), to modify the terms of any Bonus that has been granted (except
with respect to any modification which would increase the amount of compensation
payable to a “Covered Employee,” as such term is defined in Section 162(m) of
the Code and any rules, regulations or other guidance issued thereunder), to
determine the time when Bonuses will be awarded, to establish performance
objectives in respect of Bonuses and to certify in writing that such performance
objectives were attained. If the Administrator determines that a Bonus to be
granted to a Covered Employee (or a person likely to be a Covered Employee)
should qualify as “performance-based compensation” for purposes of Section
162(m) of the Code, all of the foregoing determinations shall be made by the
Committee, if the Committee is comprised solely of “outside directors” and, if
it is not, then by a subcommittee of the Committee so comprised.
The Administrator is authorized to interpret the Plan, to establish, amend and
rescind any rules and regulations relating to the Plan, and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan. The Administrator may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Administrator deems necessary or desirable to carry it into effect. Any decision
of the Administrator in the interpretation and administration of the Plan, as
described herein, shall lie within its sole and absolute discretion and shall be
final, conclusive and binding on all parties concerned. No Administrator, member
of the Committee and no employee of Artisan shall be liable for anything done or
omitted to be done by him or her, by any other Administrator or member of the
Committee or by any employee of Artisan in connection with the performance of
duties under the Plan, except for his or her own willful misconduct (as





--------------------------------------------------------------------------------





determined by a court of competent jurisdiction in a final judgment or other
final adjudication, in either case, not subject to further appeal) or as
expressly provided by statute. Artisan shall indemnify and hold harmless the
Administrator, each member of the Committee and each other director or employee
of Artisan or of any of its Affiliates to whom any duty or power relating to the
administration or interpretation of the Plan has been delegated against any cost
or expense (including counsel fees) or liability (including any sum paid in
settlement of a claim with the approval of the Committee) arising out of any
action, omission or determination relating to the Plan.
3. Participation. The Administrator shall have power to grant Bonuses under the
Plan to employees and other persons (other than non-employee directors of
Artisan) who provide services to Artisan and its Affiliates (“Participants”).
4. Bonuses under the Plan.
(a) In General. The Administrator shall determine the amount of a Bonus to be
granted to each Participant in accordance with subsection 4(b) or 4(c) below.
(b) Participants who are to be Awarded Bonuses that are not Intended to be
“Performance-Based Compensation” for purposes of Section 162(m) of the Code. The
Administrator may in its discretion award a Bonus to a Participant that is not
intended to qualify as “performance-based compensation” for purposes of Section
162(m) of the Code subject to the terms and conditions of this subsection 4(b).
The Administrator may establish performance goals and targets, determine the
extent to which such goals have been met and determine the amount of such Bonus,
in each case, in its discretion.
(c) Participants who are to be Awarded Bonuses that are Intended to be
“Performance-Based Compensation” for purposes of Section 162(m) of the Code.
(i) The Administrator may in its discretion award a Bonus to a Participant that
is intended to be “performance-based compensation” for purposes of Section
162(m) of the Code subject to the terms and conditions of this subsection 4(c).
Subject to clause (ii) of this subsection 4(c), the amount of such Participant’s
Bonus shall be in an amount determinable from objective written performance
goals approved by the Administrator while the outcome is substantially uncertain
and no more than 90 days after the commencement of the period to which the
performance goal relates or, if for a period other than one year, the number of
days that is equal to 25 percent of the relevant performance period and a
targeted level or levels of performance with respect to each goal as specified
by the Administrator. Such performance goals may include (A) enterprise value or
value creation targets; (B) revenue growth; (C) after-tax or pre-tax profits
(including adjusted operating income) or net income (including adjusted net
income); (D) operational cash flow or earnings before income tax or other
exclusions (including free cash flow, cash flow per share or earnings before
interest, taxes, depreciation and amortization); (E) reduction of, or limiting
the level of or increase in, all or a portion of indebtedness of Artisan or its
Affiliates; (F) earnings per share or earnings per share from continuing
operations; (G) return on capital employed (including return on invested capital
or return on committed capital) or return on assets; (H) after-tax or pre-tax
return on shareholder equity; (I) stock price appreciation; (K) growth in the
value of shares assuming the reinvestment of dividends; (L) reduction of, or
limiting the level of or increase in, all or a portion of controllable expenses
or costs or other expenses or costs (including selling, general and
administrative expenses or costs as a percentage of revenues); (M) economic
value-added targets based on a cash flow return on investment formula; or (N)
such other metrics that are based on or equivalent to the metrics set forth in
(A) through (M). Performance goals may be used on an absolute or relative basis
to measure the performance of Artisan as a whole or any business unit(s) of
Artisan and/or one or more


2

--------------------------------------------------------------------------------





affiliates or any combination thereof, as the Administrator may determine
appropriate, and any of the performance goals may be compared to the performance
of a group of peer or comparator companies, or a published or special index that
the Administrator, in its sole discretion, deems appropriate or as compared to
various stock market indices.
(ii) The Administrator will appropriately adjust any evaluation of performance
under a performance goal to exclude (1) any extraordinary or non-recurring items
as described in Accounting Principles Board Opinion No. 30 and/or in
management’s discussion and analysis of financial conditions and results of
operations appearing in Artisan’s annual report to shareholders for the
applicable year, or (2) the effect of any changes in accounting principles
affecting Artisan’s or its Affiliates’ reported results. In addition, the
Administrator will adjust any performance criteria, performance goal or other
feature of a Bonus that relates to or is wholly or partially based on the number
of, or the value of, any stock of Artisan, to reflect any stock dividend or
split, repurchase, recapitalization, combination, or exchange of shares or other
similar changes in such stock and will adjust the performance criteria to
neutralize the impacts of any acquisitions, divestitures or similar
transactions.
(iii) The amount payable to a Participant upon attainment of the applicable
performance goal for the period to which the performance goal relates may be
stated as an amount specific to such Participant or as a percentage of an
incentive pool, in each case determined under an objective formula or basis. If
stated as a percentage of an incentive pool, the amount of a Participant’s Bonus
may be reduced below the amount determined by multiplying the incentive pool
percentage by the incentive pool for the performance period, as described in
Section 4(c)(iv) below. The total of the incentive pool percentages assigned to
all Participants for a performance period shall not exceed 100%. For the
avoidance of doubt, in accordance with Section 162(m) of the Code, if the
Administrator reduces the compensation payable hereunder to any Participant,
such reduction will not increase compensation payable hereunder to another
Participant.
(iv) The Administrator shall determine in writing with respect to the
Participant whether the performance goals established by the Administrator have
been met and, if they have, so certify and ascertain the amount of the
applicable Bonus. No Bonus pursuant to the Plan will be paid to the Participant
until such certification is made by the Administrator. In determining the amount
of Bonus actually paid, the Administrator shall have the absolute discretion to
reduce the amount of, or eliminate entirely, the amount that otherwise would be
payable upon the attainment of the performance goal or goals. The exercise of
such discretion to decrease the amount of a Bonus may be based on such
performance goals as may have been established under this Plan, another Artisan
bonus plan or on such other criteria as the Administrator may choose to apply.
(v) Bonus Limits. No Participant shall be able to receive a Bonus in excess of
$25 million for any calendar year. Except as provided in this Section 4(c)(v),
there shall be no limits on the amount of Bonuses that may be granted under the
Plan.
(vi) The provisions of this subsection 4(c) shall be administered and
interpreted in accordance with Section 162(m) of the Code with respect to the
payment of Bonuses to Covered Employees.
(d) Payment of Bonus Amount. Each Bonus shall be payable in the discretion of
the Administrator in cash and/or an equity-based award of equivalent value. In
determining the number of shares that will be subject to Artisan restricted
stock units, restricted shares of Artisan common stock or unrestricted shares of
Artisan common stock that is equivalent to a dollar amount, the value of such
award shall be equal to the closing price of the Class A Shares on the date of
grant. In determining the number of


3

--------------------------------------------------------------------------------





shares that will be subject to options or stock appreciation rights that is
equivalent to a dollar amount, the value of such awards shall be equal to the
aggregate accounting expense to be recognized with respect to such awards. In
determining the amount of a cash-based Bonus that is denominated in a foreign
currency that is equivalent to a dollar amount, the value of such award shall be
based on the foreign currency spot price on the date of grant of such award as
determined by the Administrator. Bonuses under the Plan that are granted and
denominated in cash may be paid under the Plan, the Artisan Partners Asset
Management Inc. 2013 Omnibus Incentive Compensation Plan (as amended from time
to time, the “Omnibus Plan”) or any other plan maintained by Artisan or its
Affiliates, and Bonuses under the Plan that are granted in the form of options,
stock appreciation rights or other equity-based awards shall be granted under
the Omnibus Plan or any other plan providing for equity-based awards maintained
by Artisan and its Affiliates; provided that, in each case, to the extent
necessary that Bonuses paid under any such plans have terms consistent with this
Plan, the terms of this Plan shall be deemed incorporated into the terms of the
applicable Artisan bonus plan. In the event that Bonuses under the Plan are
granted in the form of equity-based awards, it is intended that such
equity-based awards (and any rights to dividends under such equity-based awards)
will be performance based compensation under Section 162(m) (regardless of
whether such equity-based awards have separate performance conditions).
5. Miscellaneous Provisions.
(a) No employee or other person shall have any claim or right to be paid a Bonus
under the Plan. Determinations made by the Administrator under the Plan need not
be uniform and may be made selectively among eligible individuals under the
Plan, whether or not such eligible individuals are similarly situated. Neither
the Plan nor any action taken hereunder shall be construed as giving any
employee or other person any right to continue to be employed by or perform
services for Artisan or any Affiliate, and the right to terminate the employment
of or performance of services by any Participant at any time and for any reason
is specifically reserved to Artisan and its Affiliates. Nothing contained in the
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between
Artisan and any Participant. The Plan is not intended to be subject to the
Employee Retirement Income Security Act of 1974, as amended (ERISA).
(b) Except as may be approved by the Administrator, a Participant’s rights and
interest under the Plan may not be assigned or transferred, hypothecated or
encumbered in whole or in part either directly or by operation of law or
otherwise including, but not by way of limitation, execution, levy, garnishment,
attachment, pledge, bankruptcy or in any other manner; provided, however, that,
subject to applicable law, any amounts payable to any Participant hereunder are
subject to reduction to satisfy any liabilities owed to Artisan or any of its
Affiliates by the Participant. Notwithstanding the foregoing, the Administrator
shall not have any right to reduce any payment hereunder if such reduction would
subject the Participant to the additional tax imposed under Section 409A of the
Code.
(c) The Administrator shall have the authority to determine in its sole
discretion the applicable performance period relating to any Bonus and to
include with respect to any award any change in control provision.
(d) Artisan and its Affiliates shall have the right to deduct from any payment
made under the Plan any federal, state, local or foreign income or other taxes
required by law to be withheld with respect to such payment.


4

--------------------------------------------------------------------------------





(e) If a Participant is categorized as a partner for tax purposes, any Bonus
paid hereunder shall be with respect to such Participant’s services as a partner
and, notwithstanding anything to the contrary herein, such Participant shall
continue to be classified as a partner for tax purposes.
(f) Artisan is the sponsor and legal obligor under the Plan, and shall make all
payments hereunder, other than any payments to be made by any of the Affiliates,
which shall be made by such Affiliate, as appropriate. Nothing herein is
intended to restrict Artisan from charging an Affiliate that employs a
Participant for all or a portion of the payments made by Artisan hereunder.
Artisan shall not be required to establish any special or separate fund or to
make any other segregation of assets to assure the payment of any amounts under
the Plan, and rights to payment hereunder shall be no greater than the rights of
Artisan’s unsecured creditors. All expenses involved in administering the Plan
shall be borne by Artisan or its Affiliates.
(g) The validity, construction, interpretation, administration and effect of the
Plan and rights relating to the Plan and to Bonuses granted under the Plan shall
be governed by the substantive laws, but not the choice of law rules, of the
State of Delaware.
6. Plan Amendment or Suspension. The Plan may be amended, suspended or
terminated in whole or in part at any time and from time to time by the
Administrator or the Board without the consent of Artisan’s stockholders or any
Participant; provided, however, that any amendment to the Plan shall be
submitted to the stockholders if stockholder approval is required by any
applicable law, rule or regulation. Subject to the provisions of any plan under
which any Bonus is paid or granted, as applicable, the terms and conditions of a
Participant’s Bonus may not be amended without such Participant’s consent if
such amendment would materially adversely impair the rights of such Participant.
For the avoidance of doubt, prior to the Effective Date, the Plan shall not
amend or otherwise modify the Original Plan or any of the terms thereof.
7. Non-exclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission of any terms of the Plan to the stockholders of Artisan for
approval shall be construed as creating any limitations on the power of the
Board or the Administrator to adopt such other incentive arrangements, apart
from the Plan, as it may deem desirable, including incentive arrangements and
awards that do not qualify under Section 162(m) of the Code, and such other
arrangements may be either applicable generally or only in specific cases.
8. Actions and Decisions Regarding the Business or Operations of Artisan and/or
its Affiliates. Notwithstanding anything in the Plan to the contrary, neither
Artisan nor any of its Affiliates nor their respective officers, directors,
partners, employees or agents shall have any liability to any Participant (or
his or her beneficiaries or heirs) under the Plan or otherwise on account of any
action taken, or not taken, in good faith by any of the foregoing persons with
respect to the business or operations of Artisan or any Affiliates.
9. Section 409A of the Code. Bonuses under the Plan are intended to be exempt
from, or to comply with, Section 409A of the Code. To the extent a Participant
would be entitled to a Bonus under the Plan and such Bonus is deemed to
constitute “deferred compensation” subject to Section 409A of the Code that, if
paid or provided during the six (6) months beginning on such Participant’s
“separation from service” (within the meaning of Section 409A of the Code),
would be subject to the additional tax under Section 409A of the Code because
the Participant is a “specified employee” (within the meaning of Section 409A of
the Code), such Bonus will be paid to the Participant on the earlier of the six
(6) month anniversary of the Participant’s separation from service or the
Participant’s death.


5

--------------------------------------------------------------------------------





10. Section 162(m) of the Code. The provisions in the Plan with respect to
Section 162(m) of the Code shall only be applicable to the extent necessary to
comply with Section 162(m) of the Code.
11. Clawback. All Bonuses shall be subject to the clawback or recapture policy,
if any, that Artisan may adopt from time to time to the extent provided in such
policy and, in accordance with such policy, may be subject to the requirement
that the Bonuses be repaid to Artisan after they have been distributed to the
Participant.
12. Term of the Plan. The Plan is intended to first be effective for Bonuses
attributable to the 2017 calendar year. The Plan shall continue to be in effect
until it is terminated by the Board. For purposes of compliance with Section
162(m) of the Code, at the discretion of the Board, the performance goals in
Section 4(c)(i) (or other designated performance goals) shall again be subject
to approval by the Company’s shareholders no later than the first shareholder
meeting that occurs in 2021.


6